                                            Case 5:20-cv-03325-BLF Document 3 Filed 05/20/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT
                                   6                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         JORGE A. PEREZ,
                                   8                                                      Case No. 20-cv-3325-BLF (PR)
                                                            Plaintiff,
                                   9                                                      ORDER OF TRANSER
                                                    v.
                                  10
                                         GAVIN NEWSON, et al.,
                                  11
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                                Plaintiff, who is currently being housed at the California State Prison, Los Angeles
                                  15
                                       County (“LAC”) in Lancaster, California, filed a pro se civil rights complaint against the
                                  16
                                       Warden at LAC and state officials. Dkt. No. 1. Because the acts complained of occurred
                                  17
                                       in Los Angeles County, which lies within the venue of the Western Division for the
                                  18
                                       Central District of California, see 28 U.S.C. § 84(c), venue properly lies in that district and
                                  19
                                       not in this one. See 28 U.S.C. § 1391(b). Accordingly, this case is TRANSFERRED to
                                  20
                                       the United States District Court for the Central District of California. See 28 U.S.C. §
                                  21
                                       1406(a).
                                  22
                                                The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23
                                       Western Division for the Central District of California.
                                  24
                                                IT IS SO ORDERED.
                                  25
                                       Dated: __May 20, 2020____________                  ________________________
                                  26
                                                                                          BETH LABSON FREEMAN
                                  27                                                      United States District Judge
                                       Order of Transfer
                                  28   PRO-SE\BLF\CR.20\03325Perez_transfer (CD)
